UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2370


JAMES MACKLIN,

                 Plaintiff - Appellant,

          v.


MIRANT SERVICES, L.L.C.,

                 Defendant - Appellee,

          and

POTOMAC ELECTRIC POWER COMPANY,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (CA-05-555-1)


Submitted:   March 13, 2008                 Decided:   April 8, 2008


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy B. Fleming, Keir S. Bickerstaffe, WIGGINS, CHILDS, QUINN &
PANTAZIS, P.L.L.C., Washington, D.C., for Appellant.      Neal D.
Mollen, Carson H. Sullivan, Courtney Mueller, PAUL, HASTINGS,
JANOFSKY & WALKER, L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Macklin appeals from the district court’s order

granting summary judgment in favor of his former employer, Mirant

Services,   L.L.C.,   on   his   Title    VII   complaint   alleging   race

discrimination and retaliation.           We have reviewed the record

included on appeal and the parties’ briefs and have found no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Macklin v. Mirant Servs., L.L.C., No. CA-

05-555-1 (E.D. Va. filed Nov. 4, 2005 & entered Nov. 9, 2005).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -